Citation Nr: 0626888	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran had active military service in the US Army from 
April 1953 to July 1973.  He died in July 2003.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's cause of death was due to acute liver 
failure, ischemic infarction of the bowel with sepsis, status 
post partial colectomy; and systemic vasculitis, clinically 
Henoch-Schonlein Purpura.

2.  Acute liver failure; ischemic infarction of the bowel 
with sepsis, status post partial colectomy; systemic 
vasculitis, clinically Henoch-Schonlein Purpura, and 
micronodular liver cirrhosis are not shown to have been 
present in service; nor etiologically related to any event in 
service or to have been caused or aggravated by a service-
connected disability.  

3.  The veteran's service-connected disabilities at the time 
of his death were arteriosclerotic heart disease with 
congestive heart failure and hypertension, rated 10 percent 
disabling from May 20, 1985 to April 23, 1996; and 100 
percent from April 24, 1996, until his death, and kidney 
stones, rated noncompensable (zero percent).





CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

2. The criteria for entitlement to Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318(b) 
have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the appellant's claim for service connection 
for the cause of the veteran's death and for DIC was received 
in August 2003.  In correspondence dated in September 2003, 
she was notified of the provisions of the VCAA as they 
pertain to the issue of death benefits.  Clearly, from 
submissions by and on behalf of the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, opinions have been obtained, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the appellant in the 
development of her claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
these claims are being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.  

Cause of Death

The appellant contends that the veteran's death was the 
result of his service-connected disabilities.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. Id.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c) (2005).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 38 C.F.R. § 
3.312(c)(3) (2005).

Upon review of the evidence the Board finds that service 
connection for cause of death is not warranted.  

The veteran died in July 2003.  The certificate of death 
listed the causes of death as acute liver failure; ischemic 
infarction of the bowel with sepsis, status post partial 
colectomy; and systemic vasculitis, clinically Henoch-
Schonlein Purpura.  Another significant condition noted was 
micronodular liver cirrhosis.  At the time of his death, the 
veteran was service-connected for arteriosclerotic heart 
disease with congestive heart failure and hypertension, rated 
10 percent disabling from May 20, 1985 to April 23, 1996; and 
100 percent beginning April 24, 1996 and kidney stones, rated 
noncompensable (zero percent).

Service medical records are negative for any of the 
conditions noted to be responsible for the veteran's death on 
the official death certificate.  VA medical records do 
reflect treatment for hypertensive cardiovascular disease, 
but do not show treatment for any of the disabilities that 
ultimately lead to his death.  

A VA medical opinion was obtained in May 2004 to determine 
whether any connection existed between the veteran's heart 
conditions, including hypertension, with his demise.  After a 
review of all available records, the examiner opined there 
was no direct relationship between the veteran's death and 
his heart conditions and or hypertension and that his 
service-connected heart disease and/or hypertension did not 
substantially and materially contribute to his death.  Upon a 
review of the death certificate and the listed causes of 
death, the examiner further opined that by their own nature, 
the condition listed were so overwhelming that death could 
have been anticipated irrespective of the veteran's heart 
condition.  Finally; the heart condition, including 
hypertension did not directly cause the veteran's death.  
Therefore, on the basis of the opinion provided, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.



Dependency and Indemnity Compensation

The appellant contends she is entitled to DIC benefits, as 
the surviving spouse of the veteran.  

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service or, (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2005).  

The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  

The veteran served in combat in the Vietnam War Conflict.  
His service records do not establish that he was not a 
prisoner of war.  He was honorably discharged from active 
duty in July 1973.  He passed away in July 2003, from 
conditions which the Board has determined in this decision 
were not related to his period of military service.

In this case, the evidence does not show that the veteran was 
continuously rated totally disabled due to his service-
connected disabilities or in receipt of TDIU for a period of 
10 years or more at the time of his death.  The veteran's 
service-connected disabilities at the time of his death were 
arteriosclerotic heart disease with congestive heart failure 
and hypertension, rated 10 percent disabling from May 20, 
1985 to April 23, 1996; and 100 percent from April 24, 1996, 
and kidney stones, rated noncompensable (zero percent).  
Thus, by operation of law, entitlement to dependency and 
indemnity death benefits under the provisions of 38 U.S.C.A. 
§ 1318(b) cannot be established.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appellant's claim for 
dependency and indemnity death benefits must be denied.

ORDER

Service connection for the veteran's death is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


